DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Therefore, the hammer cap including “a central indentation in a first surface of the hammer cap” (as in claim 17), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walworth et al. (2018/0172051).

In reference to claim 1, Walworth et al. disclose a fastener (20) capable of being used with a hammer-cap, comprising:
a fastener head (24, Figures 1 and 4);
a threaded (at 124) body (22, Figure 4) having a first end (i.e. formed as the upper end of 22 in Figure 4) coupled to the fastener head; and
a ring (76) that includes:
a first end (i.e. formed as the upper end of 76 in Figure 4) positioned against a bottom surface (48) of the fastener head and is radially located within an inner portion of the fastener head (see paragraph 64);
a second end (i.e. formed as the lower end of 76 in Figure 4) positioned against a lateral surface (at 32) of the threaded body (Figures 2 and 4); and
a tapered lateral surface (i.e. outer surface of 76) extending between the first end and the second end (Figure 2), wherein the ring uninterruptedly connects the bottom surface of the fastener head and the lateral surface of the threaded body following the tapered lateral surface of the ring  (see paragraph 64). 

 In reference to claims 4 and 5, Walworth et al. disclose that the fastener head (24) includes a square, pentagonal, hexagonal, or octagonal cross-sectional geometry (see paragraph 61). 

In reference to claim 6, Walworth et al. disclose that the fastener head (24) includes one or more beveled edges (see figure below) along a lateral surface of the fastener head, because when a hexagonal head shape is provided (see paragraph 61), the corners of the head will include bevel edges (see figure below).
[AltContent: textbox (Beveled edges)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walworth et al. (2018/0172051) in view of Applicant’s Admitted Prior Art (see Figure 1, hereafter referred to as AAPA). 

In reference to claims 2 and 10, Walworth et al. disclose the claimed invention as previously mentioned above, but lack, a collar circumscribing the threaded body positioned flush against the ring such that the ring is interposed between the fastener head and the collar.
	However, AAPA teaches that it is old and well known in the art at the time the invention was made to provide a fastener (100) including a collar (130) circumscribing a threaded body (140) positioned flush against a ring (120) such that the ring is interposed between a fastener head (110) and the collar (Figure 1 and paragraph 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener, of Walworth et al., with the known technique of providing a fastener with a collar that circumscribes a threaded body, as taught by AAPA, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile fastener that more effectively interfaces with a first surface of the hammer head. 
	
	
In reference to claims 3 and 11, AAPA also discloses that the collar is formed from at least one material selected from a group comprising nylon-6,6, nylon-12, and epoxy resin (paragraph 3). 

In reference to claims 9 and 18, Walworth et al. disclose a fastener (20) capable of being used with a hammer-cap, comprising:
a fastener head (24, Figures 1 and 4);
a threaded (at 124) body (22, Figure 4) having a first end (i.e. formed as the upper end of 22 in Figure 4) coupled to the fastener head; and
a ring (76) that includes:
a first end (i.e. formed as the upper end of 76 in Figure 4) positioned against a bottom surface (48) of the fastener head and is radially located within an inner portion of the fastener head (see paragraph 64);
a second end (i.e. formed as the lower end of 76 in Figure 4) positioned against a lateral surface (at 32) of the threaded body (Figures 2 and 4); and
a tapered lateral surface (i.e. outer surface of 76) extending between the first end and the second end (Figure 2), wherein the ring uninterruptedly connects the bottom surface of the fastener head and the lateral surface of the threaded body following the tapered lateral surface of the ring  (see paragraph 64). 
Walworth et al. lack, a hammer comprising a handle, a hammer head and a hammer cap (as in claim 9) and lack, coupling the hammer cap to a first end of a hammer cap fastener and coupling the hammer head to a second end of the hammer cap fastener (as in method claim 18).  
	However, AAPA teaches that it is old and well known in the art at the time the invention was made to provide a fastener (100) useable with a hammer (not shown but described in paragraphs 2 and 3) comprising a handle (not shown but described in paragraphs 2 and 3), a hammer head (not shown but described in paragraphs 2 and 3) and a hammer cap (not shown but described in paragraphs 2 and 3) and teaches of coupling the hammer cap to a first end (i.e. at 110) of the hammer cap fastener (100, see paragraphs 2 and 3) and coupling the hammer head to a second end (i.e. at 140) of the hammer cap fastener (paragraphs 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener, of Walworth et al., with the known technique of providing a fastener useable with the hammer comprising a handle, a hammer head and a hammer cap and coupling the hammer cap to a first end of a hammer cap fastener and coupling the hammer head to a second end of the hammer cap fastener, as taught by AAPA, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile fastener that more effectively secures hammer caps to hammer heads. 

In reference to claims 12 and 13, Walworth et al. disclose that the fastener head (24) includes a square, pentagonal, hexagonal, or octagonal cross-sectional geometry (see paragraph 61). 

In reference to claim 14, Walworth et al. disclose that the fastener head (24) includes one or more beveled edges (see figure below) along a lateral surface of the fastener head, because when a hexagonal head shape is provided (see paragraph 61), the corners of the head will include bevel edges (see figure below).
[AltContent: arrow][AltContent: rect]
[AltContent: textbox (Beveled edges)][AltContent: arrow][AltContent: arrow]


In reference to claims 17 and 19, AAPA discloses that the hammer cap includes a central indentation in a first surface of the hammer cap (not shown but is obviously provided in the hammer cap, because paragraph 3 discloses that, “The saddle head 110 is embedded in the hammer cap (not shown)” ); the fastener head of the hammer-cap fastener is embedded in the central indentation of the hammer cap (see paragraph 3), the hammer head includes a threaded opening in a first end of the hammer head (see paragraph 3) and the threaded body (140) of the hammer-cap fastener extends into the threaded opening in the first end of the hammer head such that the first end of the hammer head interfaces with the central indentation of the hammer cap (see paragraph 3). 

Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Walworth et al. (2018/0172051) in view of Bickford (EP 0232030, translation included herewith).  

In reference to claims 8, Walworth et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing forming, the fastener head, the threaded body, and the ring from of at least one material selected from a group comprising hardened steel, tempered steel, cast iron, chromium alloy, and titanium.
	However, Bickford teaches that it is old and well known in the art at the time the invention was made to provide a fastener (2) including a fastener head (5), a threaded body (8), and a ring (6) all being formed from of at least one material selected from a group comprising hardened steel (i.e. stainless steel), tempered steel (i.e. stainless steel), cast iron, chromium alloy, and titanium (see portion of translation disclosing that, “The nail is preferably of stainless steel to minimize corrosion but may of course be of other materials of suitable strength. Disc 6 may be of the same or a different material from that of shank 2.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the fastener head, the threaded body, and the ring, of Walworth et al., with the known technique of forming a fastener head, a threaded body, and a ring from hardened steel or tempered steel (i.e. stainless steel), as taught by Bickford, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile fastener that more effectively minimizes corrosion thereby extending the useful life of the device.  
Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over Walworth et al. (2018/0172051) in view of Applicant’s Admitted Prior Art (see Figure 1, hereafter referred to as AAPA) and Bickford (EP 0232030, translation included herewith).  

In reference to claims 16, Walworth et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing forming, the fastener head, the threaded body, and the ring from of at least one material selected from a group comprising hardened steel, tempered steel, cast iron, chromium alloy, and titanium.
	However, Bickford teaches that it is old and well known in the art at the time the invention was made to provide a fastener (2) including a fastener head (5), a threaded body (8), and a ring (6) all being formed from of at least one material selected from a group comprising hardened steel (i.e. stainless steel), tempered steel (i.e. stainless steel), cast iron, chromium alloy, and titanium (see portion of translation disclosing that, “The nail is preferably of stainless steel to minimize corrosion but may of course be of other materials of suitable strength. Disc 6 may be of the same or a different material from that of shank 2.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the fastener head, the threaded body, and the ring, of Walworth et al., with the known technique of forming a fastener head, a threaded body, and a ring from hardened steel or tempered steel (i.e. stainless steel), as taught by Bickford, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile fastener that more effectively minimizes corrosion thereby extending the useful life of the device.  
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter as specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carmien (3821973) discloses a hammer (Figure 1) comprising handle (Figure 1) and a hammer head (Figure 1), wherein a hammer cap fastener (11) couples a hammer cap (10) to the hammer head (Figure 1), said hammer cap  including a central indentation (at 16) in a first surface of the hammer cap (Figure 3); the fastener head (12) of the hammer-cap fastener being embedded in the central indentation of the hammer cap (see Figure 3), the hammer head includes a threaded opening (formed as the opening therein receiving threaded part 11 in Figure 1) in a first end of the hammer head (Figure 1) and a threaded body (11) of the hammer-cap fastener extending into the threaded opening in the first end of the hammer head such that the first end of the hammer head interfaces with the central indentation of the hammer cap (Figures 1 and 3), said fastener head (12) also including one or more beveled edges (at corner portions of 12) along a lateral surface of the fastener head (Figure 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723